Title: From Alexander Hamilton to John Davidson, 13 April 1793
From: Hamilton, Alexander
To: Davidson, John


Treasury Department, April 13, 1793. “… I shall regret your final determination to resign at the same time, that I should be wanting in candour were I to hold out to you the probability of any material increase of your present official emoluments. Yet it is expected that the subject of compensations at large will engage the consideration of the Legislature at their next session, and it is impossible to forsee what alterations they may make. Should you persevere in your intention to resign it will be proper for you to communicate it to the President & at the same time to transmit your Commission to him.”
